                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


DONNA LAIRD                                              NO. 19-299-SDD-RLB


V.                                                       JUDGE SHELLY D. DICK


LARRY SPENCER, et al.                                    MAG. JUDGE RICHARD L.
                                                         BOURGEOIS, JR.


                                          RULING

        This matter is before the Court on the Motion to Dismiss1 by Defendant, Larry

Spencer, solely in his official capacity as Justice of the Peace, District Three, Ward Three,

East Baton Rouge Parish (“Defendant” or “Justice of the Peace Spencer”). Plaintiff,

Donna Laird (“Plaintiff”), has filed an Opposition.2 Oral argument is not necessary. For

the following reasons, the Court finds that Defendant’s motion should be granted.

I.      FACTUAL BACKGROUND

        Plaintiff is a “hard of hearing” individual.3 She received a citation for an eviction

proceeding on August 7, 2018.4 The eviction proceeding was noticed to take place on

August 14, 2018.5 In response to the citation, Plaintiff “filed a written answer” on August

7, 2018, with Justice of the Peace Spencer, requesting “the provision of either one of two

auxiliary aids to facilitate effective communication during the upcoming eviction



1
  Rec. Doc. No. 7.
2
  Rec. Doc. No. 9.
3
  Rec. Doc. No. 1, p. 5.
4
  Rec. Doc. No. 1, pp. 5-6.
5
  Rec. Doc. No. 1, p. 6.
59107
                                                                                  Page 1 of 18
proceeding: CART [Communication Access Real-Time Translation] captioning services

or an oral interpreter.”6 On the same day, “Justice Spencer wrote and mailed a letter to

Plaintiff via U.S. Mail,” denying Plaintiff’s request “for the CART machine” because “this

must be provided by the defendant.”7 Plaintiff contends that Justice of the Peace Spencer

“implicitly denied” the request for an oral interpreter because he “fail[ed] to address it

entirely.”8

        The eviction proceeding took place on August 14, 2018, at which time neither the

CART services, nor the oral interpreter were provided.9 Plaintiff “verbally objected” and

“Justice Spencer indicated that he would write notes on a legal pad for Plaintiff’s

benefit.”10 “When Plaintiff expressed her objection to this arrangement, Justice Spencer

laughed and stated that Plaintiff could hear him.”11 Plaintiff admits that Justice of the

Peace Spencer wrote notes for Plaintiff’s benefit; however, Plaintiff claims that she “failed

to hear and understand a significant portion of the oral communications that were made

during the hearing, which impaired her ability to effectively and fully participate in the

proceeding.”12

        Plaintiff filed suit on May 10, 2019, naming as Defendants Justice of the Peace

Spencer and the State of Louisiana.13        The State of Louisiana was dismissed on

September 26, 2019.14 Plaintiff brings claims for damages due to the Defendants’ alleged



6
  Id.
7
  Id.
8
  Id.
9
  Rec. Doc. No. 1, p. 7.
10
   Id.
11
   Id.
12
   Id.
13
   Rec. Doc. No. 1, p. 4.
14
   Rec. Doc. No. 18.
59107
                                                                                  Page 2 of 18
failure to provide auxiliary aids and services in order to secure effective communication

under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131; Section

504 of the Rehabilitation Act, 29 U.S.C. § 794; and the Louisiana Interpreter’s Law, La.

R.S. § 46:2361, et. seq.15 Defendant argues that he is absolutely immune from liability

based on the doctrine of absolute judicial immunity and seeks dismissal under Federal

Rule of Procedure 12(b)(6).

II.     LAW AND ANALYSIS

        A.      Motion to Dismiss under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”16 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”17 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”18 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation




15
   Rec. Doc. No. 1, pp. 9-19.
16
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin K. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
17
    Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011)(internal citations and
quotation marks omitted).
18
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)).
59107
                                                                                              Page 3 of 18
of the elements of a cause of action will not do.”19 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”20 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”21 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”22 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”23 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”24

        B.      Absolute Judicial Immunity

        Absolute judicial immunity extends to all judicial acts which are not performed in

the absence of all jurisdiction.25 This immunity extends to all judges, irrespective of their

status in the judicial hierarchy, including justices of the peace.26 When determining

whether a judge is to be afforded absolute judicial immunity, Louisiana courts often turn

to the two-pronged “Mireles test” set forth in Mireles v. Waco.27




19
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) [hereinafter Twombly] (internal citations and
quotation marks omitted).
20
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)[hereinafter Iqbal](internal
citations omitted).
21
   Id.
22
   Id.
23
   Taha v. William Marsh Rice Univ., No. 11-2060 2012 WL 1576099, at *2 (S.D. Tex. May 3, 2012) (quoting
Southland Sec. Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
24
   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
25
   Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
26
   Brewer v. Blackwell, 692 F.2d 387, 396 (5th Cir. 1982)(“[Absolute judicial immunity] extends to Justices
of the Peace as well as those who sit on the Supreme Court.”).
27
   502 U.S. 9, 11-13, 112 S.Ct. 286, 288-89, 116 L.Ed.2d 9 (1991).
59107
                                                                                              Page 4 of 18
        The first prong of the Mireles test prompts the Court to analyze whether the precise

act complained of is a normal judicial function exercised by the judge. This question

requires examination by the Court as to the “nature and function” of the judge’s act, not

the act itself.28

        The second prong of the Mireles test provides that a judge will lose his or her right

to immunity if the complained judicial act occurred in the complete absence of all

jurisdiction.29 Thus, in regard to the second prong, the Court must determine whether the

judge has some subject-matter jurisdiction to do the act in question.30 Stated another

way:

        There are only two circumstances under which judicial immunity may be
        overcome. First, a judge is not immune from liability for nonjudicial actions,
        i.e., actions not taken in the judge’s judicial capacity. Second, a judge is
        not immune for actions, though judicial in nature, taken in the complete
        absence of all jurisdiction.31


        In sum, in order to determine whether Justice of the Peace Spencer is entitled to

absolute judicial immunity, the Court must address two key issues: (1) whether the

Defendant’s action was outside of his judicial capacity (i.e., was this act a normal judicial

function), and (2) if so, whether his actions occurred in the complete absence of all

jurisdiction thereby depriving the Defendant of absolute judicial immunity.

                1.      Judicial Capacity

        The Fifth Circuit has adopted a four-factor test, also known as the McAlester

factors, for determining whether a judge’s actions were “judicial in nature”:


28
   Id. at 288.
29
   Id. at 289.
30
   Malina v. Gonzales, 994 F.2d 1121, 1125 (5th Cir. 1993).
31
   Palowsky v. Campbell, 249 So.3d 945, 955 (La.App. 1 Cir. 4/11/18)(citing Mireles, 502 U.S. at 11-12).
59107
                                                                                             Page 5 of 18
        (1)     whether the precise act complained of is a normal judicial function;

        (2)   whether the acts occurred in the courtroom or appropriate adjunct
        spaces such as the judge’s chambers;

        (3)    whether the controversy centered around a case pending before the
        court; and

        (4)   whether the acts arose directly out of a visit to the judge in his official
        capacity.32


        The factors are to be construed broadly in favor of immunity.33 It is not required

that all factors of the test be met in order for the act to be considered within the judge’s

judicial capacity.34

        In determining whether the complained act is a judicial function, the Supreme Court

in Forrester v. White stated that courts should make the determination based on “the

nature of the function performed, not the identity of the actor who performed it[.]”35 Stated

another way, “the factors determining whether an act by a judge is a ‘judicial’ one relate

to the nature of the act itself, i.e., whether it is a function normally performed by a judge,

and to the expectations of the parties, i.e., whether they dealt with the judge in his judicial

capacity.”36 As a result, the Court is to look to the act’s relation to a general function

normally performed by a judge, in this case the function of providing auxiliary aids and

services to secure effective communication.37




32
   Malina, 994 F.2d at 1124 (citing McAlester v. Brown, 469 F.2d 1280, 1282 (5th Cir. 1972)).
33
   Id. (citing Adams v. McIlhany, 764 F.2d 294, 297 (5th Cir. 1985)).
34
   Adams, 764 F.2d at 297.
35
   484 U.S. 219, 229, 108 S.Ct. 538, 545, 98 L.Ed.2d 555 (1988).
36
   Stump, 98 S.Ct. at 1107.
37
   See Mireles, 502 U.S. at 13.
59107
                                                                                                Page 6 of 18
        Because the Court must examine the nature and/or function of the act, judicial

immunity means that a judge “will not be deprived of immunity because the action he took

was in error … or was in excess of his authority.”38 Additionally, a judicial act “does not

become less judicial by virtue of an allegation of malice or corruption of motive.”39

        Difficulties often arise when courts attempt to draw the line between judicial acts,

in which case immunity is appropriate, and acts that happen to be done by judges.40

While there exists no precise definition of the class of acts entitled to immunity, a court

must draw a “distinction between judicial acts and the administrative, legislative, or

executive functions that judges may on occasion be assigned by law to perform” in order

to determine whether a judge’s conduct is entitled to immunity.41

        The Court now turns to the McAlester factors to determine whether Justice of the

Peace Spencer’s denial of Plaintiff’s request for auxiliary aids and services was judicial in

nature.

                        a.       Factor 1: Whether the precise act complained of is a normal
                                 judicial function

        Plaintiff argues that Justice of the Peace Spencer’s failure to provide auxiliary aids

and services is not a normal judicial function because it is administrative in nature.42

Specifically, Plaintiff reasons that most “larger court systems” designate a coordinator to

handle requests for accommodations, and since a justice of the peace usually does not

have a person to whom to designate such a task, it equates to the justice of the peace



38
   Id. at 288 (quoting Stump, 435 U.S. at 356).
39
   Forrester, 484 U.S. at 227.
40
   Id.
41
   Id.
42
   Rec. Doc. No. 9, pp. 5-9.
59107
                                                                                   Page 7 of 18
performing an administrative task.43 Defendant argues that a “judge’s ruling on [an] ADA

accommodation [request] is a judicial function,” and Justice of the Peace Spencer ruled

upon Plaintiff’s request for an accommodation, which was asserted in her answer, and in

the course of an eviction proceeding, a judicial act.44 The Court agrees with Defendant

for the following reasons.

        Viewing Plaintiff’s Complaint in a light most favorable to her, Justice of the Peace

Spencer was faced with a request for accommodations to aid the hearing of the Plaintiff

at an eviction proceeding. Justice of the Peace Spencer denied this request in writing

prior to the actual proceeding and advised Plaintiff that she would have to provide the

aids and services that she was seeking. Plaintiff voiced an objection to the lack of

auxiliary aids and services at the eviction proceeding, to which Justice of the Peace

Spencer responded and attempted to assist by writing notes for Plaintiff during the

proceeding. While the decision not to provide the aids and services requested by Plaintiff

may not have been the desired or most helpful response, the decision itself does not strip

Justice of the Peace Spencer from absolute judicial immunity.45 The question is not

whether the ruling or decision was the correct one, but whether Justice of the Peace

Spencer’s consideration of the request for accommodation and ruling upon same was a

judicial act and/or function.          Jurisprudence within the Fifth Circuit has not directly

addressed this issue; however, other circuits have considered similar issues.


43
   Rec. Doc. No. 9, p. 8 (relying upon Forrester, 484 U.S. at 230).
44
   Rec. Doc. No. 7-1, p. 4 (citing Duvall v. Cty. of Kitsap, 260 F.3d 1124 (9th Cir. 2001); Badillo v. Thorpe,
158 F. App’x 208, 211 (11th Cir. 2005); and Phiffer v. Shirtcliff, 2011 WL 2314153 (D. Or. Apr. 14, 2011)).
45
   Stump, 435 U.S. at 356 (“A judge will not be deprived of immunity because the action he took was in
error, was done maliciously, or was in excess of his authority….”); see also, Schmidt v. Degen, 376 F.Supp.
664 (E.D. Pa. 1974)(Even if the decision of a justice of the peace lacked a valid procedural basis and the
plaintiff was put to unnecessary inconvenience and humiliation, the doctrine of judicial immunity insulated
the justice from liability for damages.).
59107
                                                                                                 Page 8 of 18
        Defendant directed the Court to Duvall v. Kitsap46 from the Ninth Circuit Court of

Appeals, and it is directly on point. In Duvall, a hearing-impaired litigant sued a state

court judge, among others, for failing to provide the requested accommodations to aid the

plaintiff in hearing and effectively communicating and participating during a marriage

dissolution proceeding. The plaintiff made numerous requests for auxiliary aids and

services prior to the actual proceeding. These requests were fielded by the designated

ADA administrator with the court. When the date of the proceeding arrived, the plaintiff’s

counsel made a formal motion for auxiliary aids. The judge denied the motion, stating

that the court had not “progressed” to the “technical degree” to provide the type of aids

and services specifically requested. The judge concluded by stating that, “I can only

assume that if [the plaintiff] wished to have that service available he can provide that

service for himself.”47 The Ninth Circuit concluded that the judge was acting in a judicial

capacity when he refused to accommodate the plaintiff, stating that “[r]uling on a motion

is a normal judicial function, as is exercising control over the courtroom while court is in

session. [The judge] is therefore entitled to absolute judicial immunity.”48

        The same holds true for the matter presently before this Court. Justice of the

Peace Spencer ruled on what were essentially two Motions for relief urged by the Plaintiff

within the context of judicial proceedings. The Plaintiff’s moved for accommodations twice

– once in writing pre-hearing and again in open court. Justice of the Peace Spencer

denied the Plaintiff’s pre-trial request (ie. Motion) in writing prior to the eviction proceeding

and again denied the Plaintiff’s re-urged Motion in orally open Court. This Court finds that


46
   260 F.3d 1124 (9th Cir. 2001).
47
   Duvall, 260 F.3d at 1131.
48
   Duvall, 260 F.3d at 1133.
59107
                                                                                     Page 9 of 18
Justice of the Peace Spencer’s rulings on motions and objections which arose in

connection with an adversarial eviction proceeding are judicial functions.

        Similarly, the Eleventh Circuit Court of Appeals found that absolute judicial

immunity applied to a judge when a hearing-impaired individual made a written request

for an interpreter in advance of a hearing for which he had recently been noticed to

appear. A sign language interpreter was provided at the hearing; however, the plaintiff

did not know sign language. The court did not have the aids and services that he required

and requested and simply instructed everyone in the courtroom to speak more loudly than

usual.49

        In Sinapi v. Rhode Island Board of Bar Examiners,50 the plaintiff filed suit against

the Rhode Island Board of Bar Examiners (“the Board”) because it repeatedly denied his

requests for special accommodations in order to facilitate his taking of the bar

examination. He suffered from attention deficit/hyperactivity disorder and anxiety, and he

sought additional time to take the exam and a testing environment with limited

distractions.51 In considering the plaintiff’s appeal, the First Circuit considered whether a

“quasi-judicial immunity” applied to the Board in its denial of the plaintiff’s request for

accommodations. The court explained that the role of the Board, in considering a request

for accommodation, is “functionally comparable to that of a judge.”52 The Board “weighed

the facts relating to the request for accommodations, albeit in a manner disappointing to

[the plaintiff], and resolved the dispute about his entitlement to the accommodations on



49
   Badillo, 158 F. App’x at 210.
50
   910 F.3d 544 (1st Cir. 2018).
51
   Id. at 547.
52
   Id. at 555.
59107
                                                                                Page 10 of 18
its merits.”53      The court also found that “the act of denying a bar applicant an

accommodation is likely to stimulate a litigious reaction by the disappointed applicant;”

therefore, the need for “quasi-judicial protection of the Board” was “painfully obvious.”54

The Sinapi court applied a three-factor analysis, similar to the four-factor McAlester test

applied in the present matter, to conclude that the “quasi-judicial” body, the Board,

conducted a judicial function when considering and denying a request for

accommodation.55

        Similarly, in this case, Justice of the Peace Spencer considered Plaintiff’s request

for accommodation and ruled in writing. He again considered a renewed request for

accommodation and objection to his prior written in open court. Similar to Sinapi, Plaintiff

was disappointed in the decision, even inconvenienced and possibly prejudiced; however,

the disappointment does not strip the immunity. The Court notes that a party’s meaningful

ability to fully participate in the judicial process is fundamental to due process and

implicates a citizen’s rightful access to justice. Nonetheless, the Court is constrained by

the doctrine of absolute judicial immunity and the breadth it has been afforded by

jurisprudence.56


53
   Id.
54
   Id.
55
    Id. at 554-55. See also, Perkins v. United States Fidelity & Guaranty Co., 433 F.2d 1303 (5th Cir.
1970)(where the Fifth Circuit rejected the argument that a probate judge’s responsibility of deciding whether
a person should be committed to a state mental institution was a “ministerial” function not belonging to the
judiciary).
56
   Actions of a less judicious character than that of Justice of the Peace Spencer have found protection in
absolute judicial immunity. See, Mireles v. Waco, (absolute judicial immunity extended to a state court
judge who directed police officers to locate an attorney in the courthouse and use “excessive force” to bring
him before the judge.) Carter v. Rupracht, (where a justice of the peace admitted perjured testimony,
witnesses were not placed under oath, applicable law was not applied, and the plaintiff was denied a new
hearing; “[I]t seems obvious that the acts of the [justice of the peace] during the hearing were judicial in
nature and that the defendant is entitled to absolute immunity for all of the alleged conduct during the
hearing.”); Martin v. Bicking, (where the judge jailed the plaintiff for 28 days after a two minute hearing with
no opportunity to defend himself and he was not the individual involved in the charged crimes, a false arrest;
59107
                                                                                                 Page 11 of 18
        The Court concludes that the first McAlester factor has been met.57

                          b.      Factor 2: Whether the acts occurred in the courtroom or
                                  appropriate adjunct spaces such as the judge’s chambers.

        Justice of the Peace Spencer’s response to Plaintiff’s request for accommodations

took place first in writing and a second time in Justice of the Peace Spencer’s courtroom

in the course of the noticed eviction proceeding. Written reasons for ruling as well as oral

rulings made in the course of a proceeding in court are judicial acts that fall within the

scope of judicial immunity.58 Additionally, Justice of the Peace Spencer’s acts are not

alleged to have been performed in inappropriate places. No allegations in the complaint

suggest that Defendant’s written response to the request and oral ruling in the courtroom

were not appropriate “adjunct spaces.” Further, Plaintiff admits that the second factor is

a “close call.”59

        Because the factors must be construed broadly in favor of immunity, the Court

finds that the second McAlester factor is met.60




judicial immunity applied); Wells v. Ali, (a justice of the peace’s actions in ordering a tenant evicted, holding
money related to the eviction proceeding, slamming shut the door to the judge’s chambers, and hurling a
racist epithet at the tenant were official actions entitling the justice of the peace to judicial immunity).
57
   See, Bourg v. Fabre, No. 16-7490, 2016 WL 6563425, *2 (E.D. La. Nov. 4, 2016)(“An eviction proceeding
and the judgment arising from that proceeding are normal judicial functions” of a justice of the peace.).
58
   Hammond v. Plattsmier, No. 08-259, 2008 WL 1766678, *2 (W.D. La. Apr. 17, 2008)(“Judge Jeansonne’s
rulings (as well as his written and oral reasons therefor) are wholly judicial acts….”).
59
   Rec. Doc. No. 9, p. 9.
60
   Bourg, 2016 WL 6563425, at *2 (“An eviction proceeding and the judgment arising from that proceeding
are normal judicial functions. Plaintiff has presented no evidence that these functions occurred outside the
courtroom or appropriate adjunct spaces. Additionally, the complaint centers around the eviction
proceeding that was before [the defendant], and these acts arose directly out of a visit to [the defendant] in
his official capacity. Accordingly, [the defendant’s] actions in this case were judicial.”).
59107
                                                                                                  Page 12 of 18
                       c.      Factor 3: Whether the controversy centered around a case
                               pending before the court.


        The actions complained of, ruling upon a request for accommodation in

conjunction with an eviction proceeding, arose out of the notice of and conducting the

eviction proceeding, a matter pending before Justice of the Peace Spencer. All actions

taken by Justice of the Peace Spencer were in his official capacity.61 The third McAlester

factor is met.

                       d.      Factor 4: Whether the acts arose directly out of a visit to the
                               judge in his official capacity.

        As touched upon in addressing the second factor, Defendant’s actions included

two parts: (1) a written response to Plaintiff’s written request for accommodation; and (2)

a verbal response to Plaintiff’s objection at the eviction proceeding in court. While the

first act did not directly arise out of a visit to the judge, it did arise out of a notice of a court

hearing that was to take place in one week. The second act most certainly arose out of

a visit in court with Justice of the Peace Spencer. As with the second factor, Plaintiff

admits that the fourth factor is a “close call.”62 The fourth factor is met for the same

reasons as those stated above concerning the second factor.

                       e.      Summary of McAlester Factors

        Although the Court finds that all four factors have been met, it is noted that it is not

required that all factors of the test be met in order to afford a judge judicial immunity.63

For those “close calls,” even if one were to find that the factors were not met, the result



61
   Id.
62
   Rec. Doc. No. 9, p. 9.
63
   Adams, 764 F.2d at 297.
59107
                                                                                       Page 13 of 18
would remain the same. With consideration of all of the above, the Court finds that Justice

of the Peace Spencer’s alleged failure to provide auxiliary aids and services was and is

a normal judicial function. Therefore, absolute judicial immunity attaches unless Justice

of the Peace Spencer acted in clear absence of all jurisdiction.

                2.      Clear Absence of All Jurisdiction

        The second prong of the Mireles test states that, although a judge’s actions may

be “judicial in nature,” a judge will not be granted judicial immunity if his judicial act

occurred in the complete absence of all jurisdiction. If a court has any subject matter

jurisdiction over a matter, sufficient jurisdiction will exist for purposes of judicial

immunity.64

        Significantly, the Court notes that Plaintiff did not allege in her Complaint that

Justice of the Peace Spencer lacked jurisdiction.65 Furthermore, Plaintiff failed to address

the “absence of all jurisdiction” step in the absolute judicial immunity analysis in her

opposition.66     Nonetheless because the Plaintiff proceeds pro se and because this

element addresses jurisdiction, the Court makes the analysis.

        The doctrine of absolute judicial immunity is “a general principle of the highest

importance to the proper administration of justice that a judicial officer, in exercising the

authority vested in him, [should] be free to act upon his own convictions, without

apprehension of personal consequences to himself.”67 Again, to deprive a judge of his or

her entitlement to absolute judicial immunity from liability, a plaintiff must prove that the



64
   Malina, 994 F.2d at 1125.
65
   Rec. Doc. No. 1.
66
   Rec. Doc. No. 9.
67
   Bradley v. Fisher, 80 U.S. 335, 347, 13 Wall. 335, 347, 20 L.Ed. 646 (1871).
59107
                                                                                  Page 14 of 18
judge’s act meets an extremely high standard, in that the judge, in exercising the alleged

wrongful act, acted in “clear absence of all jurisdiction.”

        The burden is difficult to overcome even in the most egregious cases, as

evidenced in the Supreme Court’s opinion in Stump v. Sparkman.68 The relevant facts

are as follows: A mother filed a petition in an Indiana Circuit Court for the court’s authority

to have her “somewhat retarded” 15-year-old, minor daughter sterilized.69 The circuit

judge, Judge Stump, approved the petition in an ex parte proceeding without a hearing

and without notice to the minor.70 Shortly after, telling the minor that she was to have her

appendix removed, the operation was performed.71 Two years later, after marrying and

finding she was unable to conceive, the plaintiff learned of the sterilization and filed suit

against several defendants, including Judge Stump.72 The Court of Appeals, overruling

the District Court, found that Judge Stump was not entitled to absolute judicial immunity

because he did not have jurisdiction over the petition authorizing the plaintiff’s

sterilization.73 The Supreme Court of the United States granted certiorari and reversed.74

        The Supreme Court stated that Judge Stump did not act in “clear absence of all

jurisdiction” in approving the mother’s petition and, therefore, was not deprived of

absolute judicial immunity.75 The Court of Appeals found that the Judge’s actions could

not be supported, relying on an Indiana Court of Appeal’s intervening decision that held




68
   435 U.S. 349 (1978).
69
   Id. at 349.
70
   Id.
71
   Id.
72
   Id.
73
   Id. at 357.
74
   Id. at 355.
75
   Id. at 357.
59107
                                                                                  Page 15 of 18
that a parent does not have a common-law right to have a minor child sterilized.76 The

Supreme Court rejected this argument, reasoning that while the opinion presented by the

Court of Appeals limits the rights of parents to sterilize their children, it does not question

nor limit the jurisdiction of a circuit court judge.77 Therefore, a judge would err as a matter

of law if he or she were to approve a petition seeking sterilization, but the opinion does

not indicate that a judge is without jurisdiction to entertain such a petition.78

        The question now becomes whether Justice of the Peace Spencer’s conduct of

denying a request for auxiliary aids was in complete and clear absence of all jurisdiction.79

Thus, the Court must determine whether Justice of the Peace Spencer has some subject-

matter jurisdiction to rule upon requests for accommodation for auxiliary aids and services

in conjunction with an eviction proceeding noticed to take place in his court.80

        “A justice of the peace court shall have jurisdiction concurrent with the district court

over suits by … lessors for the eviction of … tenants of leased … premises….”81 Any

rulings during the course of the hearing of a matter are judicial functions, rendering the

judicial actor absolutely immune from liability.82



76
   Id. at 358.
77
   Id. at 359.
78
   Id.
79
   Id. at 357.
80
   Id. at 356.
81
   Gilbert v. Waller, 39,654 (La.App. 2 Cir. 6/16/05); 907 So.2d 175, 178 (citing LSA-C.C.P. art. 4912); (“[A]
Justice of the Peace is governed by the same constitutions and laws that govern all courts and judges of
this state, and is bound to apply the law as written by the legislature and construed by the various courts.”
In re Justice of Peace Franklin, 07-1425 (La. 11/27/07); 969 So.2d 591, 600 (citing In re: Justice of the
Peace Alfonso, 07-0120, p. 7 (La. 5/22/07), 957 So.2d 121, 125; In re Justice of Peace Cook, 05-0783, p.
5 (La. 6/29/05), 906 So.2d 420, 424.
82
   See Stewart v. Crim. Dist. Ct. of L.A., No. 08-3731, 2008 WL 4758610, *2 (E.D. La. Oct. 30, 2008); Knight
v. 24th Jud. Dist. Ct. Section A, No. 06-4537, 2006 WL 4017837, *2 (E.D. La. Oct. 17, 2006); Blaney v.
Meyers, No. 08-1869, 2009 WL 400092, *2 (N.D. Tex. Feb. 17, 2009)(citing Boyd v. Biggers, 31 F.3d 279,
284 (5th Cir. 1994); Mays v. Sudderth, 97 F.3d 107, 110 (5th Cir. 1996); Krueger v. Reimer, 66 F.3d 75,
76-77 (5th Cir. 1995)(“[P]re-trial and trial rulings … were done in their capacities and functions as judges.
59107
                                                                                               Page 16 of 18
        In conclusion, because Justice of the Peace Spencer’s actions were within his

judicial capacity as Justice of the Peace and because he did not exercise this function in

the clear absence of all jurisdiction, he is entitled to absolute judicial immunity. Defendant

Spencer’s motion will be granted, and Plaintiff’s claims will be dismissed.

        C.       Prospective or Injunctive Relief and Attorney’s Fees

        Plaintiff specifically seeks declaratory and injunctive relief under Title II of the

ADA,83 Section 504 of the Rehabilitation Act,84 and the Louisiana Interpreter’s Law85 in

her Complaint. Plaintiff argues that absolute judicial immunity does not extend to claims

of prospective or injunctive relief and attorney’s fees.86 In making this argument, Plaintiff

attempts to extend cases where judges were not absolutely immune from suits for

prospective injunctive relief under Section 1983 to Plaintiff’s claims under the ADA, the

Rehabilitation Act, and Louisiana Interpreter’s Law. Plaintiff points to one case from the

Fourth Circuit where this application was made in a suit against a judge under the ADA.87

        This Court is not bound by the Fourth Circuit Court of Appeals and does not choose

to follow the Livingston decision. The Fifth Circuit, by which this Court is bound, has

affirmed the application of absolute judicial immunity to judges without any distinction of

relief sought.88 In fact, in Ballard v. Wall, the plaintiff sought monetary, prospective or




‘Judicial officers are entitled to absolute immunity from claims for damages arising out of acts performed in
the exercise of their judicial discretion.’”).
83
   Rec. Doc. No. 1, p. 13.
84
   Rec. Doc. No. 1, p. 17.
85
   Rec. Doc. No. 1, p. 19.
86
   Rec. Doc. No. 9, pp. 2-3.
87
   Livingston v. Guice, No. 94-1915, 1995 WL 610355, at *3-5 (4th Cir. 1995).
88
   See, e.g., Ballard v. Wall, 413 F.3d 510 (5th Cir. 2005)(affirming the granting of a motion to dismiss based
on the application of absolute judicial immunity on appeal from the United States District Court for the Middle
District of Louisiana, the late Judge Brady presiding).
59107
                                                                                                Page 17 of 18
injunctive relief, as well as attorney’s fees, just as Plaintiff pleads here.89 This Court

granted the judicial defendant’s motion to dismiss based on the attachment of absolute

judicial immunity and dismissed the plaintiff’s claims, without any distinction of relief

sought. The Fifth Circuit re-iterated on appeal that “[j]udicial immunity is an immunity from

suit and not just from the ultimate assessment of damages.”90 This Court agrees and

follows the Fifth Circuit’s direction as it is bound to do.

III.    CONCLUSION

        For the reasons set forth above, the Motion to Dismiss91 by Defendant, Justice of

the Peace Larry Spencer, is GRANTED, and Plaintiff, Donna Laird’s, claims are

dismissed with prejudice.

        IT IS SO ORDERED.

        Judgment will be entered accordingly.

        Signed in Baton Rouge, Louisiana on March 6, 2020.




                                                    S
                                                  CHIEF JUDGE SHELLY D. DICK
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA




89
   Id. at 514.
90
   Id. at 515 (citing Mireles, 502 U.S. at 11).
91
   Rec. Doc. No. 7.
59107
                                                                                 Page 18 of 18
